Citation Nr: 1719833	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial rating greater than 50 percent disabling for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2008, June 2009, May 2010, and October 2010, from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In July 2012, the Board remanded the Veteran's claims for further development.  A SSOC was issued in June 2013, and the case has now been returned to the Board for further appellate action.

The VLJ who conducted the August 2011 hearing is unavailable to participate in a decision on the appeal.  In October 2016 the Veteran was notified that as that person is no longer available his appeal will be assigned to another VLJ.  The Veteran was notified of his right to request another Board hearing.  To date the Veteran has not replied.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 




FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was no worse than Level II for all periods under consideration. 

2.  The Veteran's right ear hearing loss was no worse than Level II for all periods under consideration. 

3.  The Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity, but is not productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  The evidence of record does not persuasively show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an evaluation in excess of 50 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that in the case of an initial rating the Board must consider whether staged ratings were warranted during any period since service connection in order to compensate for changes in the disability over that period.  Id. at 126-127.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

A.  Bilateral Hearing Loss

   Rating Criteria

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective August 24, 2007.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Facts and Analysis 

In October 2008, and January 2009, buddy statements were received, detailing that the Veteran had difficulty hearing.

The Veteran has submitted statements indicating he is hard of hearing, and it has affected his employment and relationships.  

In January 2008, the Veteran underwent an audio examination that revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
5
20
30
55
27.5
LEFT
15
15
45
55
32.5

Word recognition testing revealed speech recognition ability of 72 percent for the right ear and 78 percent for the left ear.  The examiner advised that only pure tone results be used, and not the CNC responses.  The reasoning was the CNC responses were atypical, as the Veteran said "pontiac" for the word "pine," and frequently responded with two syllable responses to one syllable stimuli.  As such, only pure tone thresholds are used, and table VIA, indicates Level I hearing in the right ear and Level I in the left ear.  

In January 2009, the Veteran underwent an audio examination that revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
5
15
50
21.25
LEFT
5
5
30
50
22.5

Word recognition testing revealed speech recognition ability of 90 percent for the right ear and 90 percent for the left ear.  Since the last examination of January 2008, the Veteran's hearing loss had not progressed.  The Veteran reported that hearing loss interferes with hearing and understanding on the telephone.  These audiometry test results equate to Level II hearing in the right ear and Level II in the left ear using Table VI. 38 C.F.R. § 4.85.  

In August 2009 the Veteran had a audiological examination that revealed pure tone thresholds, in decibels as follows.  




HERTZ


1000
2000
3000
4000
RIGHT
15
10
20
45
LEFT
10
10
35
50

These findings are not adequate for rating purposes, as there was no Maryland CNC test.  

In March 2010 the Veteran was afforded a VA examination that revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
10
20
45
21.25
LEFT
10
10
30
45
23.75

Word recognition testing revealed speech recognition ability of 92 percent for the right ear and 92 percent for the left ear.  The Veteran stated he cannot hear people on the telephone, and does not believe hearing aids assist him.  The examiner concluded the Veteran's hearing loss would not have any functional impairment on his employability.  These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear using Table VI. 

In August 2010 the Veteran was afforded a VA examination that revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
15
20
45
23.8
LEFT
15
15
35
45
27.5

Word recognition testing revealed speech recognition ability of 100 percent for the right ear and 100 percent for the left ear.  The examiner concluded, based on the audiometric results obtained, the Veteran's hearing would not negatively impact his occupational functioning and activities of daily living in a quiet environment.  He may have some difficulty hearing and communicating in an environment where background noise is present, however this difficulty would not be significant.  These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear using Table VI. 

In March 2013, the Veteran was afforded a VA examination that revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
5
20
50
21
LEFT
15
15
35
50
29

The Veteran reported having difficulty hearing people on the phone, and losing employment as a result of his hearing loss.  The examiner stated the Veteran was asked several questions which he provided appropriate responses to, however when asked if he could understand he replied saying he did not understand.  The examiner concluded based on audiometric thresholds, the Veteran's hearing would not negatively impact his occupational functioning and activities of daily living in a quiet environment.  He may have some difficulty hearing and communicating in an environment where background noise is present.  Word recognition testing revealed speech recognition ability of 0 percent for the right ear and 0 percent for the left ear.  The examiner advised that only pure tone results be used, and not the CNC responses.  The reasoning being the Veteran had language difficulties, cognitive problems, and inconsistent speech discrimination scores that make combined use of the puretone average with speech discrimination scores inappropriate.  As such, only pure tone thresholds are used, and table VIA, indicates Level I hearing in the right ear and Level I in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

VAMC records are consistent with the above referenced examinations, and are negative for any additional evidence of a worsening in hearing acuity.  The Board finds that the evidence of record does not point to puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) to be 55 decibels or more, so as to warrant consideration from either Table VI or Table VIa, and to evaluate each ear separately.  C.F.R. § 4.86(a).  

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level II hearing in the right ear and Level II hearing in the left ear.  As such, he is not entitled to a compensable rating for his bilateral hearing loss.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

B. Posttraumatic Stress Disorder (PTSD)

Rating Criteria 

A 50-percent rating will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411. 

A 70-percent rating applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

"A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

A determination as to entitlement to the 70 percent rating requires an ultimate finding as to the level of impairment in most of the areas referenced in the criteria.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

Facts and Analysis 

In a January 2008 entry, the Veteran reported benefits from taking citalopram, as he was sleeping better, nightmares had decreased and daytime intrusive memories were manageable.  He was working part-time, he had no suicidal or homicidal ideation.  He was living with his ex-wife.  He had a GAF score of 60.  

In a February 2008, the Veteran was admitted to the hospital after expressing suicidal ideation.  He reported financial problems, being rejected for service connection for PTSD, stressful work environment, and limited social support.   

The Veteran had a VA examination April 2009.  The Veteran reported disturbing nightmares three to four times per week.  He avoids discussing Vietnam, and on the fourth of July he hides to avoid the noise.  He had some recollection deficits, and problems concentrating.  He reported becoming amore anhedonic over the years.  He used to enjoy working with wood and doing puzzles, but now had no interest.  He felt cut off from people, and emotionally numb.  He reported excessive problems sleeping, and had sleep apnea.  He reported an angry outburst towards his boss when his boss accused him of something.  He stated he was hyper alert and easily startled.  He reported feeling paranoid and that people were talking about him.  He reported suicidal ideation, but had never attempted to kill himself.  He admitted drinking excessively.  He had been married three times, and has three children.  He reported having had thirteen jobs since discharge from service, as a fire fighter, working in City Administration, tire sales and in the insurance industry.  He was working at that time for IKON office services, and at a theater taking tickets.  He graduated from college with a Bachelor's Degree in Public Administration in 1992.  On examination, he was appropriately dressed, had good eye contact and no unusual psychomotor behavior.  His speech was clear, articulate and goal directed. Thought processes were linear and coherent.  His mood was anxious and dysphoric.  He had no suicidal or homicidal ideation.  He had some generalized paranoia.  He had occasional auditory hallucinations of sirens, but they could be attributed to his tinnitus.  He was alert and oriented in all dimensions.  His attention and judgement were intact.  His GAF was 59.

At a September 2009 visit, the Veteran's mood was euthymic and affect full.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed, and his thought content was relevant, and insight good.  His GAF was 58.  

In May 2010 the Veteran was afforded a VA examination.  He reported nightmares that wake him three to four times per week.  He denied symptoms of avoidance or numbing or detachment.  He reported he had some decreased interest in that he is no longer interested in previous activities such as golf and tennis.  He denied having irritability or anger.  He denied an exaggerated startle response.  He had recently moved, and felt his symptoms had worsened.  He stated he had not lost any time at work due to mental health symptoms, and that he attends work regularly and is motivated to do so.  His longest job was as a fire fighter, and he quit that job to return to college.  He then worked as a city administrator for six years and quit due to difficulties hearing on the phone.  He stated he liked to interact with others and had not had any angry outbursts or inappropriate behavior.  He reported working each day from 7:30 to 4pm.  On weekends he stated he likes to go out for coffee.  He used to enjoy playing card games, golf and tennis with others, however at that time he did not have any friends, as he had recently moved to be close to his daughter.  He stated he saw his siblings about once per year.  He reported panic attacks approximately once every two weeks, usually at work, but he did not meet the full criteria for a panic disorder.  He denied obsessive thoughts or ritualistic behavior.  His thought processes were logical and goal directed.  He did not have any hallucinations, paranoid ideation, or delusions.  He denied suicidal or homicidal ideation.  He reported verbal reprimands at work due to his decreased concentration.  The examiner concluded the Veteran was capable of performing simple tasks in a loosely supervised environment.  Limitations would include reduced complexity of tasks and reduced requirement for sustained concentration and memory.   

At an April 2010 VAMC mental health treatment visit, the Veteran reported having difficulty working due to the physical demands of the job.  He stated his primary care provider wrote for work restrictions, and after he submitted this to his employer he was let go. 

In August 2010 the Veteran was afforded a VA examination.  He was unemployed.  He reported being fired in March 2010 after speaking to a superior without going through the proper chain of command.  He reported being accused of sexual harassment of two female co-workers.  He reported difficulty on the job with concentration.  He denied missing any work as a result of mental health, with the exception of the hospitalization approximately three years ago.  On testing he had normal cognitive functioning.  He was cooperative and maintained a normal tone and speech, however had poor eye contact.  He had adequate insight and intelligence.  Gross motor functioning was intact.  He was oriented to date, time and place, and did not appear to be responding to any internal stimuli.  He reported nightmares two to three times per week.  He stated he lacks motivation for housework and work-related activities.  He reported hyperarousal in that he awakes in the night.  He noted concentration problems, of forgetfulness and distractibility.  He reported he feels at times like his children would be better off without him, however he has no intent or plan to harm  himself.  He reported panic attacks which occur approximately one time per month.  He denied visual or auditory hallucinations or delusions.  He had no obsessive or ritualistic behaviors.  His thought processes and communication were not impaired.  With respect to social functioning, the Veteran tended to self-isolate and avoid being in crowds.  The examiner concluded the Veteran would be able to be employed from a psychiatric standpoint.  He retained the cognitive, emotional and behavioral capacities to engage in simple work tasks in a loosely supervised work environment.  He may have limitation with ability to engage in work tasks that require sustained concentration and attention.  The examiner concluded the Veteran has moderate symptoms of PTSD.  He had a GAF score of 54.  

In March 2013, the Veteran underwent a VA examination.  He reported obtaining a life and health insurance license in December 2011.  He last worked for a company selling Kaiser Insurance.  He was laid off following a work trip because he was expected to share a hotel room with an African American man, and did not want to because of his aversion to African Americans.  The Veteran reported staying in the lobby for the night, and being fired thereafter.  The Veteran reported a similar instance when working for another company, doing door to door solicitations, and seeing too many African American men when knocking on doors.  He reported being laid off from IKON as a result of his hearing loss.  However, the examiner noted, other notes in the file indicated the Veteran was let go after going to a supervisor inappropriately, and being accused of sexual harassment.  

The examiner noted the Veteran was granted service connected for PTSD secondary to the conceded stressor of moving body bags of decreased helicopter pilots while the Veteran was aboard the USS Tripoli.  The Veteran reported the onset of recollections of alleged sexual trauma after watching the Oprah Show in November 2010 that triggered memories of two rapes, in service, by two African American men.  He reported enjoying watching movies, reading, and walking his dog.  He enjoyed attending church each Sunday, and was a member of a congregation where they sing and listen to sermons then have coffee and donuts.  He denied suicidal or homicidal ideation.  He denied auditory or visual hallucinations.  His thought processes were goal directed with no evidence of circumstantiality or tangentially, internal preoccupation, or paranoia.  He was mildly anxious.  The examiner concluded the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran is able to maintain activities of daily living, including personal hygiene.  His social functioning is impaired due to his reluctance to go into some public areas where he may be exposed to perceived threatening individuals.  He continued to attend church gatherings in small settings.  The Veteran had the cognitive and emotional ability to sustain simple work tasks in settings with little to no contact with peers, supervisors or public.  He had flattened affect, panic attacks occurring more than once per week, mild subjective impairment of short and long term memory, and some disturbance of motivation and mood.  His concentration and short-term memory show no significant impairment, and he had no cognitive limitations with regard to work tasks.  He had no obsessional rituals, illogical speech, near continuous panic, or depression affecting his ability to function independently appropriately or effectively, and no impaired impulse control.  No issues with spatial disorientation or neglect of personal appearance or hygiene.  His GAF score was 52.  

As noted, a rating in excess of 50 percent requires a finding that the Veteran has deficiencies in most of the areas listed in the criteria for a 70 percent rating.  38 C.F.R. § 4.130.

As it relates to his judgment and thinking, the Veteran has regularly been described as having normal thought processes.  In April 2009 he reported difficulty concentrating, but his attention and judgment were intact.  He reported occasional auditory hallucinations, however the examiner noted these could be attributed to tinnitus.  In May and August 2010, his thought processes were intact, he denied hallucinations or delusions.  His thought processes were logical and goal directed, and he had no obsessive thoughts or ritualistic behavior.  At the March 2013 examination, the Veteran did not have any auditory or visual hallucinations.  His thought processes were goal directed, he had no cognitive limitations, obsessional rituals, or illogical speech.  Throughout the period on appeal, there has been no evidence of obsessional rituals, speech intermittently illogical or obscure, or spatial disorientation.  Taking into account the severity, duration, and frequency of these manifestations, the Veteran does not have deficiencies in the areas of judgment and thinking that give rise to the next higher evaluation of 70 percent.  

The Veteran has had some difficulty maintaining family relations.  The Veteran is divorced, has three children, and lives close to his daughter.  He has reported contact on a regular basis with his daughter.  At the March 2013 examination, the Veteran reported being a member of church, where there was singing and listening to sermons, followed by a social hour after church.  This evidence indicates the Veteran is capable of maintaining some level of social functioning.  The 50 percent rating contemplates impaired social relationships, including those with family members.  There is no evidence of more severe deficiencies in this area, as such entitlement to the next higher evaluation of 70 percent is not warranted.

Examiners throughout the course of the appeal and the Veteran's records reveal that the Veteran's PTSD symptoms have affected his employment.  The Veteran has reported a history of working as a firefighter, working in City Administration, tire sales and in the insurance industry.  At the 2008 examination, he reported working for IKON office services, and part time at a theater.   He graduated from college and held a Bachelor's Degree in public administration. At the May and August 2010 examinations, he reported verbal reprimands due to his decreased concentration.  The August 2010 examiner concluded the Veteran retained the cognitive, emotional and behavioral capacities to engage in simple works tasks in a loosely supervised work environment.  At the March 2013 examination, the Veteran reported being laid off from his most recent employer, selling Kaiser Insurance, because of his resistance to sharing a hotel room with an African American man.  He reported being laid off from IKON as a result of his hearing loss, however the file contains the Veteran's reports of being laid off due to sexual harassment.  The examiner concluded the Veteran had the cognitive and emotional ability to sustain simple works tasks in settings with little to no contact with peers, supervisors or public.  He had no cognitive limitations with regard to work tasks.  

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 50 and 70 percent rating are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, even considering the Veteran's competent lay testimony, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent rating.  

As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment and his social life.  Moreover, although the Veteran appears to indicate that he has had difficulties at work, there have been numerous inconsistencies with regard to the cause of the work related difficulties, with the most recent complaints being unrelated to the Veteran's PTSD, and conceded stressor, but instead related to the Veteran's perceived threat of certain individuals, and incidences of sexual harassment.  Accordingly entitlement to the next higher evaluation of 70 percent is not warranted.

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrant no more than a 50 percent schedular rating at any time since the effective date of service connection.  As the weight of the evidence is against a higher rating, reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).

III. Total Disabiltiy Individual Unemployablity (TDIU)

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a). 
In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities, nor his advancing age may be considered.  

Facts and Analysis

The Veteran is service connected for: PTSD with a 50 percent rating, bilateral tinnitus with a 10 percent rating, and bilateral hearing loss with a noncompensable rating.  The Veteran's combined rating is 60 percent.  

The Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.    

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director of Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

In a December 2009 statement, the Veteran stated something in his mind tells him he should quit his jobs, and other times he is fired because he cannot hear.  

The Veteran worked for IKON office Support from 1999 through 2010.  

In February 2010, the Veteran's physician submitted correspondence to IKON detailing that his last examination was in January 2010.  The physician indicated the Veteran had musculoskeletal pain, and fibromyalgia, that in turn limits the Veteran's ability to walk distances or bend, and he is unable to lift greater than 5 pounds.  There is no mention from the Veteran's physician that his hearing loss or PTSD impact his ability to work.  

In a February 2010 correspondence from IKON, it was noted the Veteran's physician indicated that the Veteran would need to be placed in shipping and receiving position, however, there was no shipping or receiving position open and available.  There was one position the Veteran could be accommodated in, that would be permitted for 30 days.  The note also indicated, the Veteran had reported his medical concerns may be related to a work related injury that occurred in 2009, however the Veteran never made an injury report.  

With regard to the impact his PTSD has on his ability to secure and follow a substantially gainful occupation, in April 2009, the Veteran was working at that time for IKON office services, and at a theater taking tickets.  He graduated from college with a Bachelor's Degree in Public Administration in 1992.  In May 2010 the Veteran stated he had not lost any time at work due to mental health symptoms, and that he attends work regularly and is motivated to do so.  His longest job was as a fire fighter, and he quit that job to return to college.  He then worked as a city administrator for six years and quit due to difficulties hearing on the phone.  He stated he liked to interact with others and had not had any angry outbursts or inappropriate behavior.  He reported working each day from 7:30 to 4pm.  He reported verbal reprimands at work due to his decreased concentration.  The examiner concluded the Veteran was capable of performing simple tasks in a loosely supervised environment.  Limitations would include reduced complexity of tasks and reduced requirement for sustained concentration and memory.   

The Board incorporates the discussion of the Veteran's PTSD symptoms, and their occupational impairment, as discussed in the increased rating section above.  

With regard to the impact his hearing loss and tinnitus have on his ability to secure and follow a substantially gainful occupation, the March 2010 examiner concluded the Veteran's hearing loss would not have any functional impairment on his employability.  The August 2010 examiner concluded, based on the audiometric results obtained, the Veteran's hearing would not negatively impact his occupational functioning and activities of daily living in a quiet environment.  He may have some difficulty hearing and communicating in an environment where background noise is present, however this difficulty would not be significant.  The March 2013 examiner concluded based on audiometric thresholds, the Veteran's hearing would not negatively impact his occupational functioning and activities of daily living in a quiet environment  He may have some difficulty hearing and communicating in an environment where background noise is present.  With regard to tinnitus, the March 2013 examiner documented that the Veteran reported he cannot hear anything on the telephone.   

There are no medical records indicating the Veteran was unable to obtain employment by reason of his service-connected disabilities.   

In these circumstances, the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of service-connected disabilities, either individually or in the aggregate.  Rather, it appears that his difficulty was attributable to his non-service connected impairments, to include his back disability and fibromyalgia.  Furthermore, the record indicates the Veteran has had difficulty with employment as a result of misconduct, to include sexual harassment, and his fear of African Americans.  In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A compensable rating for bilateral hearing loss disability is denied.  

A higher initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


